Citation Nr: 1504821	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  06-30 165	)	DATE
	)
	RECONSIDERATION	)
	)

	On appeal from the	
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for scars on the right and left buttocks, to include separate ratings for muscle group injuries.

2.  Entitlement to an initial compensable evaluation for a scar on the left leg, to include separate ratings for muscle group injuries. 

3.  Entitlement to an initial compensable evaluation for a scar on the left forearm, to include separate ratings for muscle group injuries.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to August 1953 and received the Purple Heart medal.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for residual scars, wounds left arm, left buttocks, posterior and lateral crural muscles and pelvic girdle, and assigned a noncompensable disability rating effective July 24, 2004.  The Veteran appealed the noncompensable rating assigned.

In an August 2006 rating decision issued during the appeal period, the RO assigned a separate 10 percent disability evaluation for scars on the right and left buttocks and separate noncompensable evaluations for a scar on the left leg and a scar on the left forearm, all effective from July 22, 2004.  Because these ratings did not constitute the maximum benefit allowed for such disabilities under relevant Diagnostic Codes, the Veteran's appeal continued.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (noting that, in a claim for an increased disability rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded);  

A hearing was held in October 2007 before an Acting Veterans Law Judge (AVLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2).  A transcript of the hearing testimony is in the claims file.  The Board subsequently issued a decision in December 2007 which denied the issues on appeal.  The Veteran filed a Motion for Reconsideration in February 2008, and in March 2009, a Deputy Vice Chairman of the Board ordered reconsideration of the Board's December 2007 decision.  See 38 U.S.C.A. § 7103(b) (West 2014). 

The Veteran died in May 2009, and later that month, the appellant filed a request to be substituted as the appellant for purposes of processing the claims to completion.  See 38 U.S.C.A. § 5121A (A person eligible for substitution is defined as "a living person who would be eligible to receive accrued benefits due to the claimant...").  In June 2009, the Board issued a decision in which it noted that, although the case fell within the jurisdiction of the Board because the Veteran died after reconsideration of the prior Board decision had been ordered but before the reconsideration decision took place, there were still preliminary matters which the RO may have been required to determine with regard to the surviving spouse's request for substitution once the Secretary issued regulations governing the rules and procedures for substitution of a surviving spouse upon death.  Therefore, the Board referred those matters to the RO for appropriate action.

In a February 2012 determination, the RO concluded that the appellant is the eligible surviving spouse for the purpose of processing the claims on appeal to completion.  See 38 U.S.C.A. § 5121A.  In June 2012, the Board remanded the claims for further development.  

The appellant submitted additional evidence directly to the Board in October 2014, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2014). 

The issues of entitlement to service connection for a right knee condition as secondary to the scar on the left knee, for retained shrapnel located near the lumbar spine, and for retained shrapnel located in the forehead were raised by the record prior to the Veteran's death in an October 2007 VA Form 21-4138, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to his death, the Veteran was in receipt of the maximum rating provided under the version of Diagnostic Code 7804 in effect prior to October 23, 2008, for the scars on his right and left buttocks, and there was no evidence that he has three or four scars on his buttocks that are unstable or painful so as to support the next highest (20 percent) rating under the current version of Diagnostic Code 7804.  

2.  There is no objective evidence that the scar on the Veteran's left leg affected the function of the left lower extremity.  

3.  There is no objective evidence that the scar on the Veteran's left forearm affected the function of the left upper extremity.  

4.  The Veteran is entitled to the minimum 10 percent rating provided under Diagnostic Code 5309 for injury to Muscle Group IX in relation to the shrapnel wound injury to his left forearm sustained during service.  

5.  The evidence of record supports a finding that the shrapnel wound injury to his left leg sustained by the Veteran resulted in moderate injury to Muscle Group XI, as he complained of left leg weakness and fatigue-pain, two of the cardinal signs and symptoms of muscle disability.  

6.  The shrapnel wound injuries to the Veteran's right and left buttocks resulted in no more than slight injury to Muscle Group XVII, as there was no evidence of residuals of debridement and/or prolonged infection, nor any objective evidence that the Veteran consistently complained of one or more of the cardinal signs and symptoms of muscle disability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for scars on the right and left buttocks have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2007) and (2014).

2.  The criteria for an initial compensable evaluation for a scar on the left leg have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2007) and (2014).

3.  The criteria for an initial compensable evaluation for a scar on the left forearm have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2007) and (2014).

4.  The criteria for an initial rating of 10 percent, and not higher, for injury to Muscle Group IX have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.73, Diagnostic Code 5309 (2014).

5.  The criteria for an initial rating of 10 percent, and not higher, for injury to Muscle Group XI have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.73, Diagnostic Code 5311 (2014).

6.  The criteria for an initial noncompensable rating, and not higher, for injury to Muscle Group XVII (right buttock) have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.73, Diagnostic Code 5317 (2014).  

7.  The criteria for an initial noncompensable rating, and not higher, for injury to Muscle Group XVII (left buttock) have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.73, Diagnostic Code 5317 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the Veteran disagreed with the rating assigned after service connection had been granted and initial disability ratings and effective dates had been assigned.  Thus the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, to include private treatment records, afforded the Veteran appropriate examinations to determine the severity of his disability, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and neither the Veteran nor appellant has contended otherwise. 

There was also substantial compliance with the Board's June 2012 remand, as the appellant was provided with complete and appropriate notice and outstanding private treatment records were obtained.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also September 2013 and February 2014 VA letters.  

VA has substantially complied with the notice and assistance requirements and there is no prejudice in issuing a decision on the claims at this time.

Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection was originally granted for residual scars, wounds left arm, left buttocks, posterior and lateral crural muscles and pelvic girdle, in the April 2005 rating decision that is the subject of this appeal.  The RO assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805, effective July 24, 2004.  

As noted in the Introduction, the RO subsequently amended its findings in an August 2006 rating decision, which assigned a separate 10 percent disability evaluation for scars on the right and left buttocks pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804, and separate noncompensable evaluations for a scar on the left leg and a scar on the left forearm, each pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805.  The RO also amended the effective date assigned to July 22, 2004, the date an informal claim for service connection was received.  

The essence of this appeal is the assertion, to include by the Veteran prior to his death, that the Veteran's multiple shrapnel wounds sustained in service resulted in both muscle injuries and scars such that the muscle injuries and scars should be rated separately as differing disabilities resulting from the same in-service event.  In addition, the appellant contends the bilateral factor should be applied for the muscle injuries of the left and the right buttocks (paired skeletal muscles) pursuant to 38 C.F.R. § 4.26.  An argument has also been raised that the Veteran
should have received a separate rating for nerve involvement, specifically the external cutaneous nerve.  See e.g. April 2012 Information Hearing Presentation.

The Board finds upon review of the record, specifically the service treatment records and the arguments made by the appellant's representative throughout the appeal process that VA must consider the applicable codes for both scars and muscle injuries.  When considering the muscle injuries, 38 C.F.R. § 4.56 puts emphasis on rating those injuries upon the injury itself and treatment provided for the injury at that time.  As to whether separate ratings for muscle injuries and scars are permissible pertaining to the same injuries, the Board notes that obtaining a rating in accordance with 38 C.F.R. § 4.56 does not preclude a separate scar rating under 38 C.F.R. § 4.118.  Jones v. Principi, 18 Vet. App. 248 (2004).  

In regard to the Veteran's scars, the Board notes that the effective date for the Veteran's ratings is July 22, 2004.  The regulations for evaluating disorders of the skin were changed effective October 23, 2008, but only apply to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 -4712 (Sept. 23, 2008).  Because the Veteran initially filed his claim in July 2004, the revised regulations arguably do not apply.  Nevertheless, it appears that the RO considered both criteria in the August 2014 SSOC.  As such, the Board will consider whether a higher rating is warranted under both the old and new criteria for scars.

Prior to October 23, 2008, Diagnostic Code 7801 provided the rating criteria for scars other than head, face, or neck, that were deep, or that caused limited motion, based on the area of the scars.  The minimum compensable rating of 10 percent required an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent rating contemplated an area or areas exceeding 12 square inches (77 sq. cm.).  A 30 percent rating contemplated an area or areas exceeding 72 square inches (465 sq. cm.).  A 40 percent rating contemplated an area or areas exceeding 144 square inches (929 sq. cm.).

Prior to October 23, 2008, Diagnostic Code 7802 provided a sole compensable rating of 10 percent for scars other than head, face, or neck, that were superficial and that did not cause limited motion in an area of 144 square inches (929 sq. cm.) or greater.  Diagnostic Code 7803 provided a sole compensable rating of 10 percent for superficial, unstable scars.  Diagnostic Code 7804 provided a sole compensable rating of 10 percent for superficial scars that were painful on examination.  Diagnostic Code 7805 indicated that other scars should be rated on limitation of function of the affected part.

Under the new rating criteria, Diagnostic Code 7801 provides for a 10 percent rating when deep and nonlinear scars cover an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.), a 20 percent rating when deep and nonlinear scars cover an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm), a 30 percent rating when deep and nonlinear scars cover an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.), and a 40 percent rating when deep and nonlinear scars cover an area or areas of 144 square inches (929 sq. cm.) or greater.   

The current version of Diagnostic Code 7802 provides for a 10 percent rating for scars that are superficial and nonlinear and cover an area or areas of 144 square inches (929 sq. cm.) or greater.  Note (1) stipulates that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) stipulates that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck. 

Under the current version of Diagnostic Code 7804, a 10 percent rating is assigned for one or two scars that are unstable or painful; a 20 percent rating is assigned for three or four scars that are unstable or painful; and a 30 percent rating is assigned for five or more scars that are unstable or painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) states that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) states that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  

The current version of Diagnostic Code 7805 provides that any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 should be evaluated under an appropriate diagnostic code.

The rating criteria provided for limitation of motion of the forearm are found at 38 C.F.R. § 4.71a, Diagnostic Code 5213.  The Veteran reported that he was right handed at the time of a June 2005 VA examination.  Given the foregoing, the Board will only consider the criteria pertaining to the minor extremity.  Diagnostic Code 5213 provides ratings for impairment of supination and pronation.  In pertinent part, limitation of supination of the minor forearm to 30 degrees or less warrants a 10 percent evaluation; limitation of pronation of the minor forearm warrants a 20 percent evaluation for motion lost beyond last quarter of arc, the hand does not approach full pronation, and for motion lost beyond middle of arc.  For rating purposes, normal forearm pronation is from zero to 80 degrees and normal forearm supination is from zero to 85 degrees.  See 38 C.F.R. § 4.71a, Plate I (2014).

The rating criteria provided for limitation of motion of the knee and leg are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides ratings for limitation of flexion.  Flexion of either leg limited to 60 degrees is noncompensable, flexion limited to 45 degrees merits a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation, and a 30 percent evaluation requires that flexion be limited to 15 degrees.  Diagnostic Code 5261 provides ratings of 0 percent for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and 50 percent for extension limited to 45 degrees.  For rating purposes, normal range of motion of the knee is from zero to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II (2014).

Muscle injuries are evaluated in accordance with 38 C.F.R. § 4.56.  The pertinent provisions of 38 C.F.R. § 4.56 are as follows:

(a) An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal. 

(b) A though-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged. 

(c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement. 

(d) Under diagnostic codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows:

(1) Slight disability of muscles

(i) Type of injury.  Simple wound of muscle without debridement or infection. 

(ii) History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section. 

(iii) Objective findings.  Minimal scar.  No evidence of fascial defect, atrophy or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue. 

(2) Moderate disability of muscles

(i) Type of injury.  Through and through or deep penetrating would of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. 

(ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. 

(iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 

(3) Moderately severe disability of muscles

(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. 

(ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements. 

(iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

(4) Severe disability of muscles

(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. 

(ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. 

(iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: 

(A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. 

(B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. 

(C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. 

(D) Visible or measurable atrophy. 

(E) Adaptive contraction of an opposing group of muscles. 

(F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. 

(G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  See 38 C.F.R. § 4.56 (2014).  

The Board notes at this juncture that section 4.56(d), which sets forth classification of muscle injuries as slight, moderate, moderately severe or severe, employs a totality-of-the-circumstances test, and no single factor is per se controlling in determining the rating for a muscle injury.  Tropf v. Nicholson, 20 Vet. App. 317, 325 (2006); see Robertson v. Brown, 5 Vet. App. 70, 74 (1993).

The service treatment records in this case are voluminous.  They show the Veteran sustained multiple shrapnel wounds to the left leg, both buttocks, and the left arm on May 23, 1952, when he "stepped on land mine."  The report, dated May 23, 1952, showed that the Veteran "was hit by miss[ile] from land mine" earlier that day.  The initial examination revealed multiple missile wounds over the left arm, buttocks, and left leg.  X-rays showed small pieces of missile in the wrist, buttocks, and "right" leg.  (The Board notes that the initial medical history recorded on May 23, 1952, is one of only two places in the service medical records that refer to the "right" leg rather than the "left" leg, the other being a reference to a "right" thigh wound in the report from a Naval Hospital in Japan on June 16, 1952.)  Another examination that same day reflected that the Veteran's general condition was "good with small wounds of the left hand, left arm, buttocks and left leg."  X-rays of the pelvis, left leg and hand revealed small pieces of missile with no fracture.  Examination of the extremities revealed multiple missile wounds of left arm, left leg, and buttocks.  Radial artery, dorsalis pedis and posterial tibial were pulsating.  The wounds of the left leg, buttocks, and left arm were debrided and cleansed with water.  The missiles of the leg and both buttocks were removed.  No missile was removed from the wrist or forearm.  

The next day, May 24, 1952, the Veteran complained of moderate pain in the leg.  His temperature was 98, and his general condition was excellent.  On May 26, 1952, his temperature was 97.6, and he had no complaints.  His dressings were changed, and the wounds were clean.  It was noted that since the Veteran's convalescence would be long, he would be transferred to a hospital ship.  

On May 27, 1952, the Veteran was transferred to a Naval Hospital aboard the U.S.S. Consolation with a diagnosis of wound, missile, shrapnel, buttocks and left leg.  A complete physical examination revealed three 1-inch debrided wounds of the buttocks; two 4-inch debrided wounds of the left thigh posteriorly; and multiple punctate penetrating wounds of the left arm and leg.  All were in satisfactory condition.  On June 3, 1952, the wounds were redressed.  The wounds of the buttocks were exuding considerable purulent material.  Tub soaks were prescribed to clean up for closure.  On June 9, 1952, three buttock wounds and one thigh wound were closed.  The wound of the popliteal space could not be closed and would require a graft.  On June 12, 1952, the wounds were redressed, and it was noted that the wounds of the buttocks were under some tension and might break down.  The Veteran was running a fever of 101.  He was started on soaks and chloromycetin in addition to the penicillin he had been receiving.

On June 16, 1952, the Veteran was transferred to medical facilities in Japan for further treatment with the diagnosis of wound, missile, shrapnel, buttocks and left leg, no artery or nerve involvement.  In Japan, the history noted was that the Veteran had been wounded in the left arm, buttocks and left leg by a land mine on 23 May.  That day, his wounds were all debrided, and no significant nerve or artery damage was noted.  He was put on penicillin and streptomycin and did very well.  On the following day, he was evacuated to the U.S.S. Consolation where his wounds were allowed to clean up, and on June 9, 1952, three buttocks wounds and one thigh wound were closed.  The wound of the left popliteal fossa was left open to granulate.  His course continued to be good, and he was received at the Naval Hospital in Japan on June 16, 1952, in good condition.

At the Naval Hospital in Japan, he was found to have sutured wounds of the buttocks and "right" thigh and one large granulating wound of the left popliteal space.  The sutured wounds healed well and the open wound of the left leg continued to granulate cleanly.  On June 30, 1952, the open wound of the left leg was closed with wire.  This healed satisfactorily except for two areas of separation which were granulating cleanly.  In July 1952, the Veteran was transferred to a Naval Hospital in the United States.

A notation dated July 20, 1952, from the U.S. Naval Hospital, Mare Island, Vallejo, California, reflected that the Veteran "sustained multiple missile wounds of the left arm, buttocks [and] thigh in action in Korea . . . .  All wounds now closed.  Small granulating area in wound of left thigh.  Numbness left 5th finger.  Good general condition."  The Veteran was transferred on August 5, 1952, to the U.S. Naval Hospital, Great Lakes, Illinois, where a notation dated August 7, 1952, showed a diagnosis of "wound, missile, buttocks and left leg, no artery or nerve involvement."  The narrative summary noted that the Veteran was admitted "with multiple wounds both buttocks, left leg, left arm, left 5th finger, sustained in a land mine explosion in Korea the 23 May 1952."  It was noted that "[a]ll wounds were healed."  Physical examination revealed two wounds left buttock, one wound right buttock, three wounds left thigh, single wound on left upper arm, forearm, fifth finger.  All wounds were healed.  Small foreign bodies were palpable, left forearm and left fifth finger."  On August 13, 1952, foreign bodies were removed from the left forearm and left fifth finger.  Postoperative course was uneventful.

On return from 30 days convalescent leave, the Veteran complained of some aching and pain in the left medial thigh.  The chief of orthopedic surgery gave the opinion that involvement of the left femoral cutaneous nerve did not warrant further hospitalization.  The Veteran was discharged from the hospital in October 1952 and returned to duty.  On a November 1952 Surgery Consultation, the examiner noted moderate quadriceps atrophy and weakness on the left which was believed to be the cause of leg fatigue and pains.  Leg exercises were prescribed.  In February 1953, the same examiner noted well-healed soft scars of leg with no atrophy and no limitation of motion.  The examiner could find no physical findings to account for the Veteran's symptoms.  He advised a neurological consult and x-rays.  A March 1953 x-ray report pertaining to the left lower extremity reflected approximately 30 metallic densities scattered in the thigh from the lower third of the thigh to the gluteal region above the level of the acetabulum.  The major portion of these were located posteriorly but some lay anterior to the femur.

On the March 1953 Neurology Consultation, it was noted the soft tissue wounds had healed well, but for the past 7 to 8 months, the Veteran reported intermittent pain of the left lower mid-thigh area and the left upper leg which was aggravated by standing for long periods, walking and running.  The Veteran also complained of a feeling of numbness along the posterior aspect of the left mid-thigh and the left upper mid-leg area.  On examination, there was a Tinnel's sign when the healed wound was lightly tapped with radiation of sensation down to the upper third of the left leg.  There was a small area of hypesthesia of the left lower mid-thigh and left upper leg.  There was no evidence of muscle wasting or skin changes.  The impression was neuropathy, not elsewhere classified (nec), left middle femoral cutaneous nerve, secondary to wound, missile.  The examiner commented that there was evidence of slight damage to the left middle femoral cutaneous nerve but no evidence of damage to innervation of thigh or leg muscles.

In June 1953, the Veteran was seen at the U.S. Naval Training Center (NTC) in Great Lakes with a diagnosis of wound, missile, left leg, both buttocks, and left arm (shrapnel wound) no artery or nerve involvement.  It was noted the Veteran's ability to work had been "limited to light details," and he complained of "numbness posterior thigh and calf, as well as 'weakness' of the left leg."  The Veteran requested to appear before a Physical Evaluation Board, and he was referred to the Naval Hospital in Great Lakes, Illinois, for further treatment and disposition.

He was admitted to the hospital at Great Lakes the same day, and in the Narrative Summary, it was noted that it had been necessary on the U.S.S. Consolation to reopen the buttocks wounds for drainage, and that when the Veteran had been transferred to the U.S. Naval Hospital in Yokosuka, Japan, "difficulty was encountered with infection in the posterior thigh wound on the left."  It was also noted that the Veteran had been retained on the sick list until October 1952 at which time he had been returned to duty.  Because of continued pain on walking in the left leg and pain in the buttocks on prolonged sitting, he was readmitted in June 1953.

Positive physical findings were the presence of two well-healed, non-tender, 6 inch longitudinal scars on the left buttocks, one similar scar on the right buttocks and a well-healed but thinned and non-tender longitudinal 6 inch scar on the posterior aspect of the distal portion of the left thigh which did not interfere with function.  There were also a well-healed 2 inch scar on the medial aspect of the left thigh and three small scars on the medial aspect of the left forearm, none of which interfered with function.  There was an absence of sensation over the medial half of the left thigh and leg.  It was noted that the neurological consultation obtained during this admission indicated that the loss of sensation referred to the left lower extremity did not conform to any anatomical pattern and was out of proportion to the good motor function.

In July 1953, the Veteran appeared before a Medical Board which diagnosed cicatrix of skin, left arm, leg and buttocks, due to missile wound.  A July 1953 Physical Evaluation Board rendered the same diagnosis and also noted,

[H]is disability is considered to be 40 per centum in accordance with the standard schedule of rating disabilities in current use by the Veterans Administration, Code Numbers:

(a)  20% under Code #7805, rated under Code #5311, Scars, other; Group XI.  Posterior and lateral crural muscles; Muscles of the calf; Moderately severe;

(b)  20% under Code #7805, rated under Code #5317, Scars, other; Group XVII.  Pelvic girdle group; Moderate.

In an August 1953 Memorandum from the Commandant of the Marine Corps, the Veteran was informed that he was placed on the Temporary Retired List by reason of physical disability on September 1, 1953.  The Memorandum also noted, "You will receive orders to appear before a Naval Medical Examining Board not less frequently than every eighteen (18) months to determine whether the disability for which you are temporarily retired has changed."

In March 1955, a physical examination was conducted for reevaluation of the Veteran's disabilities by the Physical Evaluation Board.  In a March 1955 Memorandum from the Medical Officer, USNAS, Grosse Ile, Michigan, it was noted, in pertinent part, as follows:

This 24 year old married Caucasian male is now employed as an inspector at Buick Motors.  He states he is unable to stand on his feet for long periods of time due to pain in the left medial popliteal area.  Scars over the buttocks are tender when sitting.

Physical examination reveals all scars to be well healed.  There is tenderness over the medial popliteal area.  The scar is very thin here.

Finally, the examiner noted, "It is this examiner[']s impression that most of this man's complaints are exaggerated but this would be difficult to prove.  It is recommended that he be called to a naval hospital and re-evaluated."

The May 1955 Physical Evaluation Board found as follows:

[H]is disability is considered to be zero per centum in accordance with the standard schedule of rating disabilities in current use by the Veterans Administration, Code Numbers:

(a)  0% under Code #7805, rated under Code #5311, Scars, other; Group XI.  Posterior and lateral crural muscles; Muscles of the calf; Slight;
(b)  0% under Code #7805, rated under Code #5317, Scars, other; Group XVII.  Pelvic girdle group; Slight.

In July 2004, VA received the Veteran's original claim for service connection for injuries to his left arm, and both buttocks.  In June 2005, the Veteran underwent a VA scars examination in conjunction with the claim.  The Veteran had no complaints about his knee scars, but he reported that the scar on his buttocks was somewhat sore and that he had difficulty sitting in one position for a long time.  He stated that his knee got somewhat sore with prolonged standing or walking.  He did not use a cane or any knee brace.  He reported that his left arm sometimes felt weak.  Physical examination of the scars revealed there were 2 1/2 inch long vertical scars on the right and left buttocks.  They were described as skin deep without any tenderness or adhesions.  Groin and pelvis examination revealed that there were no visible scars.  There was a scar on the left leg measuring 5 inches in length, which was located at the back of the left knee.  The examiner noted that it ran vertically across the flexion crease of the knee and that it was pale without any tenderness or adhesions.  There was no tissue loss or damage to the neurovascular bundle.  A second scar was noted on the medial side of the left knee, which measured 1 1/2 inches in length.  It was described as pale and skin deep without tenderness, adhesions or tissue loss.  The examiner reported that both legs had varicose veins and that the left knee seemed to be somewhat enlarged, but without any tenderness.  There was minimal effusion.  Crepitation was felt on movement and passive and active range of motion was 0-125 degrees with complaint of pain.  X-ray of the left knee failed to reveal any metal fragment in the soft tissues.  Examination of the left forearm showed it to be normal in appearance, without any visible scar.  There was no muscle atrophy and the skin was healthy.  The examiner noted that grip was strong and that range of motion of the wrist and the elbow was full.  Small metal fragments on the ulnar side of the wrist joint were noted on x-ray.  X-ray of the pelvis revealed shadows of two tiny metal fragments in the soft tissue on the left side.  The June 2005 VA examiner diagnosed residual metal fragments of shrapnel in the soft tissues of left wrist and pelvis.  There was no residual metal fragment in the left leg, but there were scars.  Knee joint had adequate range of motion without any pain and wrist and elbow on the left side revealed full range of motion without any complaint.

The Veteran underwent VA joints, muscle and scar examinations in April 2008, in conjunction with a different claim.  Findings pertinent to the issues currently on appeal will be discussed.

During the April 2008 VA joints examination, range of motion testing of the Veteran's left knee revealed flexion from zero to 100 degrees and zero degrees of extension.  

During the April 2008 VA muscles examination, the Veteran reported still having a piece of shrapnel in the left forearm.  The problem according to the Veteran was some discomfort on the ulnar surface of the forearm.  There was no visible scar on the forearm, but a palpable pea-sized density over the ulna just behind the wrist area was noted.  The Veteran reported that it caused him pain, that he did not lift heavy objects with the left arm due to discomfort, and that he sometimes had left hand pain or dropped heavy objects when trying to carry them with his left hand.  The examiner noted that muscle group 9 was involved with these complaints and that there were pain, decreased coordination, increased fatigability and weakness.  There was no intermuscular scarring; muscle function was normal in terms of comfort, endurance and strength sufficient to perform activities of daily living; and there were no scars, residuals of nerve damage, residuals of tendon damage, residuals of bone damage, muscle herniation, loss of deep fascia or muscle substance, and no limitation of joint motion.  X-ray of the left forearm showed multiple small metallic tight foreign bodies in the soft tissues of the forearm.  These change in size from 1 to 2 mm.  A benign appearing lucency was seen in the proximal ulna which may well be secondary to fibrous dysplasia or bone cyst.  There was no acute fracture or dislocation.  

During the April 2008 VA scars examination, physical examination revealed a scar on the left forearm ulnar surface.  There was no tenderness on palpation, no adherence to underlying tissue, no limitation of motion or loss of function, and no underlying soft tissue damage.  

In a March 2009 letter, Dr. J.Y., an orthopedic surgeon at Family Orthopedic Associates, reported that the Veteran had shrapnel wounds in his left leg, which affected his ambulation ability, and that he thought any shrapnel and any injury related to activities from the war clearly contributed to the slow demise of his joints, particularly across his knees.  

The Board will now determine whether increased ratings for the disabilities currently subject to service-connected disability benefits are warranted; it will also address the assertions raised regarding whether separate ratings are warranted for muscle group and neurological injuries associated with the in-service land mine incident sustained by the Veteran.  Prior to that, however, the Board notes that the VA examinations conducted prior to the Veteran's death are not as comprehensive as would be wished for in analyzing each nuance of this case.  Given that contemporaneous examination of the Veteran is impossible, the Board will rely heavily on the substantial medical information that can be ascertained from the service treatment records, as well as from the post-service evidence of record that has been obtained in this case.  

The currently assigned ratings include a 10 percent disability evaluation under Diagnostic Code 7804 for scars on the right and left buttocks.  The preponderance of the evidence of record is against the assignment of an initial rating in excess of 10 percent for these scars.  The Board acknowledges that service treatment records document the Veteran's complaint that he had pain in his buttocks and that the scars on his buttocks were tender when sitting.  The Board further acknowledges that at the time of the June 2005 VA examination, the Veteran reported that the scars on his buttocks were somewhat sore and that he had difficulty sitting in one position for a long time.  The Veteran, however, is already in receipt of the maximum rating provided under the version of Diagnostic Code 7804 in effect prior to October 23, 2008, and there is no evidence that he has three or four scars on his buttocks that are unstable or painful so as to support the next highest (20 percent) rating under the current version of Diagnostic Code 7804.  Rather, the June 2005 VA examiner reported 2 1/2 inch long vertical scars on the right and left buttocks.  

The Board has considered the other diagnostic criteria related to scars to determine whether an initial rating in excess of 10 percent is warranted for the scars on the right and left buttocks under these provisions.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Only Diagnostic Code 7801 (both the former and current version) provides ratings in excess of 10 percent; and those criteria are not for application in this case as there is no indication that the scars on the Veteran's buttocks exceeded an area measuring 12 square inches.  Rather, as noted above, the June 2005 VA examiner reported 2 1/2 inch scars on each buttock.  The Board also notes that neither the former version nor the current version of Diagnostic Code 7805 is for application in this case as there is no objective evidence that the scars on the Veteran's buttocks affected his limitation of function or that there were any disabling effects from these scars.  

The currently assigned ratings also include noncompensable evaluations under Diagnostic Code 7805 for scars on the left leg and left forearm.  The preponderance of the evidence of record is against the assignment of an initial compensable rating for either of these scars under Diagnostic Code 7805 as there is no indication that the scars on the left leg and/or left forearm affect the function of those extremities.  Rather, although the Veteran reported at the time of the June 2005 VA examination that the left knee got somewhat sore and that his left arm sometimes felt weak, he was not using a cane or brace on his knee, he was able to achieve zero to 125 degrees of motion with his left knee, and range of motion of the left elbow and wrist were full.  In addition, during the April 2008 VA joints examination, range of motion testing of the Veteran's left knee revealed flexion from zero to 100 degrees and zero degrees of extension.  The Board acknowledges Dr. J.Y.'s March 2009 letter, in which it was reported that the Veteran had shrapnel wounds in his left leg that affected his ambulation ability and that it was his opinion any shrapnel and any injury related to activities from the war clearly contributed to the slow demise of his joints, particularly across his knees.  The medical records associated with Dr. J.Y.'s treatment of the Veteran, however, pertain only to his right knee.  As there is no objective evidence related to the Veteran's left knee, this opinion is not afforded any probative value.  

The preponderance of the evidence of record supports the arguments advanced by the Veteran, appellant, and the representative that the Veteran's multiple shrapnel wounds sustained in service resulted in muscle injuries in addition to scars and that the muscle injuries and scars should be rated separately as differing disabilities resulting from the same in-service event.  More specifically, the Board finds that the Veteran should have been service-connected for injuries to muscle groups IX, XI, and XVII, which are the only muscle groups identified in the record as related to the in-service shrapnel wounds.  In this regard, Muscle Group IX (involving the left forearm) was identified by the examiner who conducted the April 2008 muscles VA examination; and Muscle Group XI (involving the left leg) and Muscle Group XVII (involving the pelvic girdle) were identified in the service treatment records.  

The diagnostic criteria pertaining to Muscle Group IX are found at 38 C.F.R. § 4.73, Diagnostic Code 5309.  This muscle group involves the forearm muscles, which act in strong grasping movements and are supplemented by the intrinsic muscles in delicate manipulative movements.  Diagnostic Code 5309 provides no specific ratings for muscle injury.  Rather, an injury to this muscle group is rated on any limitation of motion found, but at least a minimum rating of 10 percent is to be granted in all cases.  See 38 C.F.R. § 4.73, Diagnostic Code 5309, Note.  Given the note, the Board finds that the minimum 10 percent rating should be assigned in the instant case.  

A rating in excess of 10 percent is not for application, however, as there is no indication the Veteran's left forearm, which as noted above is his minor extremity, had any limitation of pronation, let alone motion lost beyond the last quarter of arc, the hand not approaching full pronation, and/or motion lost beyond the middle of arc the arc, so as to support the assignment of the next highest (20 percent) rating provided under Diagnostic Code 5213, which, as noted above, provides the rating criteria for impairment of pronation and supination involving the forearm.  Rather, although the Veteran reported that his left arm sometimes felt weak at the time of the June 2005 VA examination, movement of the left upper extremity was normal at the time of this examination, there was no muscle atrophy, the Veteran's grip was strong, and there was no objective evidence that the Veteran's left forearm's function was limited.  In addition, while the Veteran reported that a palpable pea-sized density over the ulna just behind the wrist area caused him pain, that he did not lift heavy objects with the left arm due to discomfort, and that he sometimes had left hand pain or dropped heavy objects when trying to carry them with his left hand at the time of the April 2008 VA muscles examination, the objective evidence establishes that muscle function was normal in terms of comfort, endurance and strength sufficient to perform activities of daily living; that there were no residuals of tendon damage or of bone damage; that there was no muscle herniation, loss of deep fascia or muscle substance; and that there was no limitation of joint motion.  For these reasons, a rating in excess of 10 percent is not for application pursuant to Diagnostic Code 5213 in conjunction with Diagnostic Code 5309.

The diagnostic criteria pertaining to Muscle Group XI are found at 38 C.F.R. § 4.73, Diagnostic Code 5311.  This muscle group involves the posterior and lateral crural muscles and muscles of the calf, the function of which includes propulsion and plantar flexion of foot; stabilization of arch; flexion of toes; and flexion of knee.  Ratings of zero, 10, 20 and 30 percent are provided for slight, moderate, moderately severe, and severe injuries, respectively.  

The Board has reviewed the evidence of record and using the totality of the circumstances approach articulated in Tropf, has determined that a 10 percent rating should be assigned pursuant to Diagnostic Code 5311 for moderate disability of the muscle in the left leg as a result of the shrapnel wound injury sustained by the Veteran during service.  In making this determination, the Board has considered that the service treatment records clearly indicate the left leg sustained a deep penetrating wound of short track from shrapnel fragments; that the Veteran complained of aching and pain in the left medial thigh and that there was evidence of moderate quadriceps atrophy and left leg weakness in November 1952; that in March 1953, the Veteran reported intermittent pain and numbness of the left leg; and that in June 1953, the Veteran was readmitted due to continued pain in the left leg.  This objective evidence supports the assignment of a 10 percent rating for moderate disability, which contemplates complaint of one or more of the cardinal signs and symptoms of muscle disability, which, in this case, includes weakness and fatigue-pain involving the Veteran's left leg.  

The evidence of record does not support the assignment of the next highest (20 percent) rating under Diagnostic Code 5311 for moderately severe injury to Muscle Group XI.  While the Board acknowledges that service treatment records indicate the left leg wound was debrided with water on May 23, 1952; that the left leg wound was not closed initially (on June 9, 1952) as grafting was needed; that in June 1952, the left posterior thigh wound was noted to have been infected; and that when closed with wire and after healing satisfactorily, there were two areas of separation that were still granulating cleanly on June 30, 1952; there is no objective evidence of intermuscular scarring, which is required in conjunction with debridement and infection under 38 C.F.R. § 4.56(d)(3)(i).  In addition, there was no indication on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side; and/or positive evidence of impairment demonstrated on tests of strength and endurance compared with sound side so as to support a finding that the left leg wound was moderately severe under 38 C.F.R. § 4.56(d)(3)(iii).  Rather, service treatment records indicate that in June 1953, the reported loss of sensation did not conform to any anatomical pattern and was out of proportion to the good motor function.  And in March 1955, complaints that the Veteran was unable to stand on his feet for long periods of time due to pain in the left medial popliteal area were exaggerated.  Moreover, during the June 2005 VA examination, the Veteran reported left knee soreness with prolonged standing or walking, but was not using a cane or any knee brace for ambulation and the examiner noted the Veteran had adequate range of motion of the left knee without any pain; during the April 2008 VA joints examination, range of motion testing of the Veteran's left knee revealed flexion from zero to 100 degrees and zero degrees of extension.  

The Board again acknowledges Dr. J.Y.'s March 2009 letter, in which it was reported that the Veteran had shrapnel wounds in his left leg that affected his ambulation ability and that it was his opinion any shrapnel and any injury related to activities from the war clearly contributed to the slow demise of his joints, particularly across his knees.  The Board reiterates that this opinion is not afforded any probative value as the medical records associated with Dr. J.Y.'s treatment of the Veteran pertain only to his right knee, not the left.  

For these reasons, a rating in excess of 10 percent is not for application pursuant to Diagnostic Code 5311 for the injury sustained during service to Muscle Group XI.  

The diagnostic criteria pertaining to Muscle Group XVII are found at 38 C.F.R. § 4.73, Diagnostic Code 5317.  This muscle group involves pelvic girdle group 2, which includes gluteus maximus, gluteus medius, and gluteus minimus.  The function of these muscles includes extension of hip; abduction of thigh; elevation of opposite side of pelvis; and tension of fascia lata and iliotibial (Maissiat's) band, acting with XIV in postural support of body steadying pelvis upon head of femur and condyles of femur on tibia.  Ratings of zero, 20, 40 and 50 percent are provided for slight, moderate, moderately severe, and severe injuries, respectively.  

As above, the Board has reviewed the evidence of record and using the totality of the circumstances approach articulated in Tropf, has determined that separate noncompensable ratings should be assigned pursuant to Diagnostic Code 5317 for slight disability of the muscles in the right and left buttocks as a result of the shrapnel wound injury sustained by the Veteran during service.  In making this determination, the Board has considered that the service treatment records clearly indicate both buttocks sustained a deep penetrating wound of short track from shrapnel fragments, which the Board acknowledges is more than a simple muscle wound as contemplated by the criteria for slight muscle disability, and that both buttock wounds were debrided and infected.  The Board also acknowledges that the Veteran was readmitted in June 1953 with complaint of continued pain in the buttocks and that in March 1955, he complained of tenderness of the scars over the buttocks when sitting.  There is no objective evidence, however, of residuals of debridement, and the June 3, 1952, notation that the buttocks wounds were exuding considerable purulent material cannot be considered a prolonged infection as both buttock wounds were closed six days later on June 9, 1952.  While the Board acknowledges that additional tension was noted in the buttock wounds on June 12, 1952, that the Veteran had a fever and that additional medication was added to the penicillin being administered, and that there was fear the buttock wounds may break down, a June 16, 1952, notation documents that the buttock suture wounds were well-healed such that, again, there is no objective evidence of prolonged infection involving the buttock wounds.  

In addition to the absence of objective evidence that the right and left buttock wounds exhibited residuals of debridement and/or prolonged infection, there is also no objective evidence that the Veteran consistently complained of one or more of the cardinal signs and symptoms of muscle disability, though he was readmitted in June 1953 due to continued pain in the buttocks.  Moreover, there is no objective evidence of any loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue.  While the Board acknowledges that the Veteran reported that the scar on his buttocks was somewhat sore and that he had difficulty sitting in one position for a long time during the June 2005 VA examination, in the absence of such evidence, the totality of the evidence does not support a finding that the left and right buttock wounds sustained by the Veteran in service were moderate injuries.  

At this juncture, the Board will address the argument raised by the representative that the Veteran sustained through and through injuries to his right and left buttocks such that his injury should be classified as no less than moderate under 38 C.F.R. § 4.56(b).  See e.g., April 2012 informal hearing presentation.  The Board will also acknowledge that in its December 2007 decision, it noted "that while service treatment records show that the veteran experienced some through and through wounds..."  As noted above, however, the service treatment records make clear that the injuries sustained by the Veteran to both buttocks (Muscle Group XVII) were not through and through injuries, but rather were deep penetrating wounds of short track from shrapnel fragments.  As such, it appears the Board's December 2007 analysis was mistaken and that the argument raised by the representative that the muscle group injuries should be classified as no less than moderate pursuant to 38 C.F.R. § 4.56(b) is misplaced.  

For all these reasons, compensable ratings for injury to both buttocks (Muscle Group XI) are not for application pursuant to Diagnostic Code 5317 in this case.  

The Board recognizes the appellant's argument that the bilateral factor should be applied for the muscle injuries of the left and the right buttocks as paired skeletal muscles pursuant to 38 C.F.R. § 4.26, and notes that the RO will examine the propriety of the bilateral factor and calculate it upon implementation of this decision.

Lastly, the Board acknowledges the argument raised by the representative that a separate rating for nerve involvement is warranted pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8529.  The representative specifically seeks a noncompensable rating for shell fragment wound involving the external cutaneous nerve.  See April 2012 informal hearing presentation.  The Board disagrees.  38 C.F.R. § 4.55(a) stipulates that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  Diagnostic Code 8529 provides the rating criteria for external cutaneous nerve of the thigh, which is a disease of the peripheral nerves.  While the Board acknowledges that service treatment records document neuropathy, not elsewhere classified (nec), left middle femoral cutaneous nerve, secondary to wound, missile, see March 1953 Neurology Consultation, there is no objective evidence of record that any neurological manifestations involving the Veteran's left leg affected left leg function differently than the now service-connected injury to Muscle Group XI.  

Extra-schedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture involving the scars and muscle group injuries affecting his right and left buttocks, left leg, and left forearm, is not so unusual or exceptional in nature as to render the currently assigned ratings inadequate at any time during the period on appeal.  The Veteran's service-connected right and left buttocks, left leg, and left forearm disabilities are evaluated under the schedules for rating muscle injuries and the skin, the criteria of which are found by the Board to specifically contemplate the level of disability and symptomatology.  38 C.F.R. §§ 4.73, 4.118.  When comparing the subjective and objective disability picture prior to the Veteran's death with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability ratings assigned during the appellate period.  Ratings in excess of those currently assigned are provided for certain manifestations involving scars and muscle injuries, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  Rather, the criteria for the currently assigned disability ratings more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.



ORDER

An initial evaluation in excess of 10 percent for scars on the right and left buttocks is denied.  

An initial compensable evaluation for a scar on the left leg is denied.

An initial compensable evaluation for a scar on the left forearm is denied.

An initial rating of 10 percent, and not higher, for injury to Muscle Group IX is granted.  

An initial rating of 10 percent, and not higher, for injury to Muscle Group XI is granted.

An initial noncompensable rating, and not higher, for injury to Muscle Group XVII (right buttock) is granted.  

An initial noncompensable rating, and not higher, for injury to Muscle Group XVII (left buttock) is granted.  


			
	DENNIS F. CHIAPPETTA	SHANE A. DURKIN
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                            Board of Veterans' Appeals


	                         __________________________________________
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


